In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition. Upon consideration of relator’s request for an alternative writ and request for oral argument, IT IS ORDERED by the court that an alternative writ be, and the same is hereby, granted, effective April 12, 1991, and proceedings in Geauga County Court of Appeals case No. 90-G-1560 are hereby stayed until this court rules on the complaint for writ of prohibition.
IT IS FURTHER ORDERED by the court that the request for oral argument be, and the same is hereby, denied, effective April 12, 1991.